Case 1:18-cV-22651-FA|\/| Document 10 Entered on FLSD Docket 10/17/2018 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 18-22651-CIV-MORENO

STRIKE 3 HOLDINGS, LLC, a limited liability
company,

Plaintiff,

VS.

JOHN DOE, subscriber assigned IP address
73.244.52.61, an individual,

Defendant.
/

 

ORDER TO SHOW CAUSE

THIS CAUSE came before the Court upon a sua sponte examination of the record.

THE COURT has considered the pertinent portions of the record, and the last recorded
date of various proceedings lt appears that Plaintiff filed the complaint on June 29, 2018 and
service of the summons and complaint has not been executed as of the date of this order.
Therefore, it is

ADJUDGED that Plaintiff shall file a response with the Court no later than October 29z
B§ to show cause Why this case should not be dismissed for failure to serve the summons and
complaint upon Defendant Within 90 days after the filing of the complaint pursuant to F ederal
Rule of Civil Procedure 4(m). If Plaintiff fails to file such response, then the Court shall dismiss
the action.

h
DONE AND ORDERED in Chambers at Miami, Florida, this ,/¢ of October 2018.

%MG

FEDERI@© A. MoRENo
UNITED STATES DISTRICT JUDGE
Copies furnished to:

Counsel of Record

